DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 and 02/16/2021 has been entered.
Claims 13-18 and 20-26 have been amended, no claim was canceled and new claims 27-32 were added. Therefore, claims 13-32 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 13, 14, 16-19, 22, 23 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Roland (DE 102015-016173; machine translation is used) in view of Killian et al. (Killian; US 2011/0137775) and further in view of Gokcebay (US Pat. No. 9,536,359).
For claim 13, Roland discloses an item delivery system [E.g. 0001: The present invention relates to a documentation system for documenting delivery, acceptance, provision and / or collection of a package, in particular a package], arranged to receive and deliver items to and E.g. 0167:  After the package 2 has been secured with the associated securing device 4A to 4K, the recipient can carry out a verification with the unlocking verification means 15 or the verification device 5A to 5K with its second identification device 40 or with the unlocking identifier 37. The assigned or selected securing device 4A to 4K then unlocks the package 2, preferably with a flap or door of the assigned securing device 4A to 4K being opened in the form of the mail receipt container and / or the securing container held by the securing device 4A to 4K being released. The package 2, in particular the package, can then be received or removed] and further provided with an electronic lock (26) [E.g. 0131: a locking mechanism 47] which can be activated wirelessly by receiving a radio frequency signal, including a communication protocol containing a unique authentication code, sent from either a short-range mail receiver communication device (20) [E.g. 0056:  Particularly preferably, the securing devices 4A to 4K have the same or at least one similar verification device 5A to 5K. This can be a reader 5A, in particular a chip card reader, magnetic stripe reader, bar code reader, QR code reader or the like. Alternatively or additionally, it can be a keyboard or a pin pad 5B, an iris scanner or a camera 5C, a radio interface 5D, an NFC or Act near-field communication interface 5E, a WLAN interface 5F or another, particularly preferably wireless interface 5G to 5K], or a courier communication device (23), wherein 
the respective one or more personal mailboxes (12) are assigned a unique authentication code which can be verified by a remote back-end information system (16) by wireless communication [E.g. 0151: In a specific example, the assigned or selected security device 4A to 
the respective one or more post boxes (13) are arranged to receive a temporary authentication code from the short-range courier communication device (23) and to be opened by a radio frequency signal sent from either the mail receiver communication device (20) or the courier communication device (23) [E.g. 0167:  After the package 2 has been secured with the associated securing device 4A to 4K, the recipient can carry out a verification with the unlocking verification means 15 or the verification device 5A to 5K with its second identification device 40 or with the unlocking identifier 37. The assigned or selected securing device 4A to 4K then unlocks the package 2, preferably with a flap or door of the assigned securing device 4A to 4K being opened in the form of the mail receipt container and / or the securing container held by the 
the respective mail receiver communication device (20) and the courier communication device (23) is a handheld device selected from the group consisting of a smartphone, personal digital assistant (PDA) and tablet provided with a software product [E.g. 0165], the handheld device configured to operate a radio frequency signal sender and receiver in the form of a near-field communication means (NFC means) or a Bluetooth communication means arranged within the respective mail receiver communication device (20) or courier communication device (23), to activate the lock (26) in the respective one or more mail boxes (12) and one or more post boxes (13) without need for online communication [E.g. 0213: The identification device 33, 40 and / or the reservation device 8 is preferably a mobile, active or passive device. The identification device 33, 40 and / or the reservation device 8 is or preferably has: one or more smartphones, computers, NFC controllers, smart cards, transponders, terminals, tablets, PCs, NFC devices, RFID devices, displays, infrared -, radio, electrical, magnetic and / or electromagnetic transmitters, receivers, transceivers and / or transponders, handheld devices, mobile and / or network-independent or wireless devices, or the like], and 
when verifying the authentication code the back-end communication system (16) communicates with back-end communication systems operated by a courier company, and wherein the electronic lock (26) and the radio frequency signal emitter are driven by one or more of a battery and a solar cell device [E.g. 0128: The fuse devices 4A to 4K are preferably supplied with energy via the mains supply using a mains power adapter 45. Alternatively or additionally, however, solar cells or other means of energy supply can also be used. A battery or Battery operation is possible.].

However, as shown by Killian, it was well known in the art of mail service to include payment for a mail return to the backend communication system or directly to a service provider is performed when mail receiver communication device executes a function in mail receiver software installed in mail receiver communication device [E.g. 0183, 0171-0175, 0016, 0047-0048, 0107, 0115-0119].
It would have been obvious to one of ordinary skill in the art of mail service before the effective filling date of the claimed invention to modify Roland with the teaching of Killian in order to enable deducting fees for a return mail automatically from a user account without the need for the user to perform any extra work and thereby increase the overall user convenience.
Ronald in view of Killan fails to expressly disclose that the item delivery system is free of any connection a communication network corresponding to an exchange of the authentication code.
However, as shown by Gokcebay, it was well known in the art of mail service to include an item delivery system that is free of any connection a communication network corresponding to an exchange of the authentication code (E.g. Col 18, line 40 – Col 21, line 17; the lockbox is free of any connection to a communication network to exchange authorization code; the process of exchanging the authorization code happens between the owner of the lockbox and the vender to preauthorize a delivery agent to access the lockbox, hence the lockbox is not connection to any communion network).

For claim 14, Roland discloses wherein said software causes the mail receiver communication device (20) to grant or remove courier access to the mail receiver's personal mail box (12) by Internet communication with the back-end information system (16) [E.g. 0330: The first mobile terminal 69 and / or the second mobile terminal 70 are / are preferably designed to communicate with the central device 3 and / or the security device 52, in particular wirelessly, preferably via radio, such as RFID, NFC, Bluetooth and / or WIRELESS INTERNET ACCESS, 0223:  For regular operation, however, it is preferred that the unlocking identifier 37 differs from the securing identifier 36 and / or that the unlocking verification means 15 differs from the securing verification means 14 and / or that the system 1 is designed such that a unlocking identifier 37, a securing identifier 36 , an unlocking verification means 15 and / or a securing verification means 14 can only be used once or are deleted, blocked or blocked after one use. This clearly shows who has access to a security device 4A to 5K and at what time, 0223].
For claim 16, Roland discloses wherein said software causes the mail receiver communication device (20) to grant or revoke access to additional persons to the personal mailbox (12) [E.g. 0170: It is advantageously possible to centrally control and manage different security devices 4A to 4K, in particular mail receiving containers. This makes it possible to use the mail recipient container regardless of the provider. For example, it is possible that at a first point in time or Period of time, a first provider occupies a mail recipient and another, second period, another provider, 0223].
E.g. 0270-0272; the securing device 52 preferably has a sensor 62, preferably wherein the sensor 62 is designed to insert, insert or detect loading of the package. The sensor 62 can, for example, be designed as a proximity sensor, light barrier, capacitive sensor, Hall probe or the like, or have such a sensor. In particular, the sensor 62 is designed to detect a position, in particular a target position, an alignment, a movement and / or the end position of the package. the sensor 62 is preferably connected or connectable to the control device 58. In particular, the sensor 62 can transmit a sensor signal to the control device 58 and / or the control device 58 can read sensor information from the sensor 62].
For claim 18, Ronald discloses a method of sending or returning mail by an end user (21), by using a publicly available post box (13) in an item delivery system [E.g. 0168: a package 2 is to be sent with a security device 4A to 4K. For this purpose, the first reservation confirmation signal 38 can be sent to a shipper or a first identification device 33 and the second reservation confirmation signal 39 to a parcel service or a second identification device 40. In this variant, it is preferred that the shipper secures the package 2 using the security identifier 36 with one, in particular the associated security device 4A to 4K, and that a parcel service employee picks up the package 2 using the security identifier 37. For this purpose, verification is carried out by means of the unlocking identifier 37] according to claim 13, comprising the steps of: 
E.g. 0213: The identification device 33, 40 and / or the reservation device 8 is preferably a mobile, active or passive device. The identification device 33, 40 and / or the reservation device 8 is or preferably has: one or more smartphones, computers, NFC controllers, smart cards, transponders, terminals, tablets, PCs, NFC devices, RFID devices, displays, infrared -, radio, electrical, magnetic and / or electromagnetic transmitters, receivers, transceivers and / or transponders, handheld devices, mobile and / or network-independent or wireless devices, or the like], 
o) providing a publicly available post box (13) [Figs. 4A-4K] exhibiting a radio frequency signal emitter and receiver means [Figs. 5A-5K], 
p) installing mail receiver software on the mail receiver communication device (20) [it is inherent that mail receiver communication device includes a mail receiver software in order to process information], 
r) providing a unique temporary authentication code for the publicly available post box (13) via the back-end information system (16), and storing the authentication code in the mail receiver communication device (20) [E.g. 0168: a package 2 is to be sent with a security device 4A to 4K. For this purpose, the first reservation confirmation signal 38 can be sent to a shipper or a first identification device 33 and the second reservation confirmation signal 39 to a parcel service or a second identification device 40. In this variant, it is preferred that the shipper secures the package 2 using the security identifier 36 with one, in particular the associated security device 4A to 4K, and that a parcel service employee picks up the package 2 using the security identifier 37. For this purpose, verification is carried out by means of the unlocking identifier 37], 
E.g. 0167-0169, 0213-0215, 0056], 
t) executing a function in the mail receiver software and sending the authentication code to the publicly available post box (13) by the radio frequency signal emitter means to open the lock (26) and hence the door (14) [E.g. 0167-0169, 0213-0215,  0056], 
u) depositing one or more mail items to be returned or sent in the publicly available post box (13) [E.g. 0168: a package 2 is to be sent with a security device 4A to 4K. For this purpose, the first reservation confirmation signal 38 can be sent to a shipper or a first identification device 33 and the second reservation confirmation signal 39 to a parcel service or a second identification device 40. In this variant, it is preferred that the shipper secures the package 2 using the security identifier 36 with one, in particular the associated security device 4A to 4K, and that a parcel service employee picks up the package 2 using the security identifier 37. For this purpose, verification is carried out by means of the unlocking identifier 37], 
v) notifying the back-end information system (16) that mail is available in the publicly available post box (13) via the end user communication device (20) or publicly available post box (13) [E.g. 0169: the second reservation confirmation signal 39 is only transmitted, delivered or issued, particularly preferably by the central device 3 and / or the assigned or selected securing device 4A to 4K, if the securing identifier 36 and / or the securing verification means 14 are used and / or the verification device 5A to 5K a verification or Securing of package 2 is done. This can rule out that unlocking is not yet possible since the backup has not yet taken place. The security device 4A to 4K or assigned or selected security device 4A to 4K is particularly preferably designed to be used during or after verification with the security identifier 36 or Security identification means 14 (the successful verification) to transmit a confirmation signal to 
w) notifying mail service provider that mail is available to be picked up via the back-end information system (16) [E.g. 0169: the second reservation confirmation signal 39 is only transmitted, delivered or issued, particularly preferably by the central device 3 and / or the assigned or selected securing device 4A to 4K, if the securing identifier 36 and / or the securing verification means 14 are used and / or the verification device 5A to 5K a verification or Securing of package 2 is done. This can rule out that unlocking is not yet possible since the backup has not yet taken place. The security device 4A to 4K or assigned or selected security device 4A to 4K is particularly preferably designed to be used during or after verification with the security identifier 36 or Security identification means 14 (the successful verification) to transmit a confirmation signal to the central device 3. The confirmation signal preferably has an identifier of the associated security device 4A to 4K. The central device 3 can then transmit the (second) reservation confirmation signal 39 with the unlocking identifier 37 or the unlocking identifier 37 independently of the (second) reservation confirmation signal 39], 
x) positioning the courier communication device (23) in the vicinity of the post box (13) [E.g. 0110: The identification device 33, 40 is preferably designed to transmit the security identifier 36 and / or the unlocking identifier 37, in particular exclusively, to the verification device 5A to 5K in the immediate vicinity or visibility thereof in order to secure or Unlock with or to open the selected securing device 4A to 4K, 0214: The identification device 33, 40 is preferably designed to transmit the security identifier 36 and / or the unlocking identifier 37, in 
y) executing a function in the courier software, sending a radio frequency signal from the courier communication device (23) to the publicly available post box (13) and opening the lock (26) and hence the door (14) of the publicly available post box (13) [E.g. 0167-0169, 0213-0215,  0056], and 
z) retrieving said one or more mail items from the publicly available post box (13) [E.g. 0168: a package 2 is to be sent with a security device 4A to 4K. For this purpose, the first reservation confirmation signal 38 can be sent to a shipper or a first identification device 33 and the second reservation confirmation signal 39 to a parcel service or a second identification device 40. In this variant, it is preferred that the shipper secures the package 2 using the security identifier 36 with one, in particular the associated security device 4A to 4K, and that a parcel service employee picks up the package 2 using the security identifier 37. For this purpose, verification is carried out by means of the unlocking identifier 37].
Ronald fails to expressly disclose executing the function in mail receiver software installed in the mail receiver communication device (20) and performing payment for the mail return to a back-end information system (16) or directly to the service provider.
However, as shown by Killian, it was well known in the art of mail service to include executing a function in mail receiver software installed in a mail receiver communication device and performing payment for the mail return to a back-end information system or directly to the service provider [E.g. 0183, 0171-0175, 0016, 0047-0048, 0107, 0115-0119].
It would have been obvious to one of ordinary skill in the art of mail service before the effective filling date of the claimed invention to modify Roland with the teaching of Killian in 
For claim 19, Ronald discloses a method of performing mail delivery to, and fetching mail from, a publicly available post box (13) by a courier (24) and mail receiver (21), respectively, in an item delivery system according to claim 13, comprising the steps of: 
l) providing a courier communication device (23) exhibiting a radio frequency signal sender means [E.g. 0212: identification device 33, 40 in the sense of the present invention is preferably designed to send the security identifier 36 and / or the unlocking identifier 37, preferably wirelessly, preferably to the verification device 5A to 5K, 0213: The identification device 33, 40 and / or the reservation device 8 is preferably a mobile, active or passive device. The identification device 33, 40 and / or the reservation device 8 is or preferably has: one or more smartphones, computers, NFC controllers, smart cards, transponders, terminals, tablets, PCs, NFC devices, RFID devices, displays, infrared -, radio, electrical, magnetic and / or electromagnetic transmitters, receivers, transceivers and / or transponders, handheld devices, mobile and / or network-independent or wireless devices, or the like], 
m) providing a publicly available post box (13) arranged to accommodate mail items and having a radio frequency signal sender and receiver means [E.g. 0125: one or more of the security devices 4A to 4K have a radio interface 43, preferably a standardized WLAN interface. It is further preferred that the respective security device 4A to 4K is designed to be integrated into a radio network in terms of data technology], 
n) installing mail delivery software on the courier communication device (23) [it is inherent that the courier communication device includes a mail delivery software in order to process information], 
E.g. 0106: The reservation confirmation signal 38, 39 preferably has at least one security identifier 36 and / or security identifier 37. A reservation confirmation signal 38, 39 very particularly preferably has only either the security identifier 36 or the security identifier 37. The system, in particular the central device 3, can be designed to transmit a first reservation confirmation signal 38 with the security identifier 36 and a second reservation confirmation signal 39 with the security identifier to different identification devices 33, 40, also called receiving devices, or in another way to different identification devices 33 To spend 40], 
p) positioning the courier communication device (23) in the vicinity of the publicly available post box (13) [E.g. 0110: The identification device 33, 40 is preferably designed to transmit the security identifier 36 and / or the unlocking identifier 37, in particular exclusively, to the verification device 5A to 5K in the immediate vicinity or visibility thereof in order to secure or Unlock with or to open the selected securing device 4A to 4K, 0214: The identification device 33, 40 is preferably designed to transmit the security identifier 36 and / or the unlocking identifier 37, in particular exclusively, to the verification device 5A to 5K in the immediate vicinity or visibility thereof in order to secure or Unlock with or to open the selected securing device 4A to 4K], 
q) executing a function in the mail delivery software and sending a code to the publicly available post box (13) by the radio frequency signal sender means and storing the authentication code in the publicly available post box (13) [E.g. 0110: The identification device 33, 40 is preferably designed to transmit the security identifier 36 and / or the unlocking identifier 37, in particular exclusively, to the verification device 5A to 5K in the immediate vicinity or visibility thereof in order to secure or Unlock with or to open the selected securing device 4A to 4K, 0214: 
r) executing a function in the mail delivery software and opening the lock (26) and door (14) of the publicly available post box (13), and depositing one or more mail items in the publicly available post box (13) [E.g. 0112: The security identifier 36 and / or the unlocking identifier 37 can preferably be called up by the verification device 5A to 5K from the identification device 33, 40 and / or can be transmitted to the verification device 5A to 5K, in particular as a result of which the securing device 4A to 4K opens or the package 2 in some other way can be secured and / or unlocked], 
s) using the courier communication device (23) to notify the back-end system (16) that mail is available in the publicly available post box (13) [E.g. 0199, 0213-0215, 0167-0169, 0056],
t) notifying mail receiver (21) that mail is available and providing the mail receiver communication device (20) with the temporary authentication code by the back-end system (16) [E.g. 0199: the first identification device 33 is designed to generate the unlocking identifier 37 and to transmit it to the second identification device 40, in particular directly or via the central device 3], 
u) positioning the mail receiver communication device (20) in the vicinity of the publicly available post box (13) [E.g. 0213-0215, 0167-0169, 0056] and 
E.g. 0213-0215].
For claim 22, Ronald discloses wherein said software causes the mail receiver communication device (20) to grant or revoke access to additional persons to the personal mailbox (12) [E.g. 0170: It is advantageously possible to centrally control and manage different security devices 4A to 4K, in particular mail receiving containers. This makes it possible to use the mail recipient container regardless of the provider. For example, it is possible that at a first point in time or Period of time, a first provider occupies a mail recipient and another, second period, another provider].
For claim 23, Ronald discloses wherein the respective one or more mail boxes (12) and one or more post boxes (13) include a sensor arranged to detect presence or absence of a mail item within the respective one or more mail boxes (12) and one or more post boxes (13) in communication with a radio frequency signal emitter in the respective one or more mail boxes (12) and one or more post boxes (13) arranged to emit a signal to an adjacent mail receiver communication device (20) or courier communication device (23) [E.g. 0270-0272; the securing device 52 preferably has a sensor 62, preferably wherein the sensor 62 is designed to insert, insert or detect loading of the package. The sensor 62 can, for example, be designed as a proximity sensor, light barrier, capacitive sensor, Hall probe or the like, or have such a sensor. In particular, the sensor 62 is designed to detect a position, in particular a target position, an alignment, a movement and / or the end position of the package. the sensor 62 is preferably connected or connectable to the control device 58. In particular, the sensor 62 can transmit a 
For claim 26, Ronald discloses wherein the respective one or more mail boxes (12) and one or more post boxes (13) include a sensor arranged to detect presence or absence of a mail item within the respective one or more mail boxes (12) and one or more post boxes (13) in communication with a radio frequency signal emitter in the respective one or more mail boxes (12) and one or more post boxes (13) arranged to emit a signal to an adjacent mail receiver communication device (20) or courier communication device (23) [E.g. 0270-0272; the securing device 52 preferably has a sensor 62, preferably wherein the sensor 62 is designed to insert, insert or detect loading of the package. The sensor 62 can, for example, be designed as a proximity sensor, light barrier, capacitive sensor, Hall probe or the like, or have such a sensor. In particular, the sensor 62 is designed to detect a position, in particular a target position, an alignment, a movement and / or the end position of the package. the sensor 62 is preferably connected or connectable to the control device 58. In particular, the sensor 62 can transmit a sensor signal to the control device 58 and / or the control device 58 can read sensor information from the sensor 62].
For claim 27, Gokcebay further teaches wherein the item delivery system is configured for the exchange of the authentication code without the need for online communication (E.g. Col 18, line 40 – Col 21, line 17; the lockbox is free of any online communication to exchange authorization code; the process of exchanging the authorization code happens between the owner of the lockbox and the vender to preauthorize a delivery agent to access the lockbox).
For claim 28, Gokcebay further teaches wherein the item delivery system is configured for the exchange of the authentication code without accessing the internet (E.g. Col 18, line 40 – 
For claim 29, Gokcebay further teaches wherein the item delivery system is configured for the exchange of the authentication code without a network connection (E.g. Col 18, line 40 – Col 21, line 17; the lockbox does not exchange authorization code with a network connection; the process of exchanging the authorization code happens between the owner of the lockbox and the vender to preauthorize a delivery agent to access the lockbox).
For claim 30, Gokcebay further teaches wherein the item delivery system is configured for the exchange of the authentication code without accessing a telephone network (E.g. Col 18, line 40 – Col 21, line 17; the lockbox does not exchange authorization code with accessing a telephone network; the process of exchanging the authorization code happens between the owner of the lockbox and the vender to preauthorize a delivery agent to access the lockbox).
For claim 31, Gokcebay further teaches wherein the item delivery system is provided without an internet connection (E.g. Col 18, line 40 – Col 21, line 17; the lockbox does not exchange authorization code with an internet connection; the process of exchanging the authorization code happens between the owner of the lockbox and the vender to preauthorize a delivery agent to access the lockbox)..
For claim 32, Gokcebay further teaches wherein the item delivery system is provided with a short range radio frequency emitter and receiver (E.g. Col 17, lines 9-2, Col 16, lines 46-66, Col 18, lines 40-61, Col 21, lines 1-17).

s 15, 20, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roland in view of Killian further in view of Gokcebay and further in view of Huffman et al. (US 2015/0120602).
For claim 15, Roland in view of Killian and Gokcebay fails to expressly disclose wherein said software causes the mail receiver communication device (20) to perform online payment of mail delivery services.
However, as shown by Huffman, it was well known in the art of mail service to include a software that causes a mail receiver communication device to perform online payment of mail delivery services [E.g. 0128-0132].
It would have been obvious to one of ordinary skill in the art of mail service before the effective filling date of the claimed invention to modify Roland in view of Killian and Gokcebay with the teaching of Huffman in order to increase the overall user convenience by providing a convenient and easy payment method, also it is merely combining prior art elements according to known methods to yield predictable results.
For claim 20, Ronald in view of Killian and Gokcebay fails to expressly disclose the step of executing a payment function in the mail receiver software to perform payment of mail service consumed before opening the lock (26).
However, as shown by Huffman, it was well known in the art of mail service to include executing a payment function in a mail receiver software to perform payment of mail service consumed before opening a lock [E.g. 0128-0132].
It would have been obvious to one of ordinary skill in the art of mail service before the effective filling date of the claimed invention to modify Roland in view of Killian and Gokcebay with the teaching of Huffman in order to increase the overall user convenience by providing a 
For claim 21, is interpreted and rejected as discussed with respect to claim 15.
For claim 24, Ronald discloses wherein said software causes the mail receiver communication device (20) to grant or revoke access to additional persons to the personal mailbox (12) [E.g. 0170: It is advantageously possible to centrally control and manage different security devices 4A to 4K, in particular mail receiving containers. This makes it possible to use the mail recipient container regardless of the provider. For example, it is possible that at a first point in time or Period of time, a first provider occupies a mail recipient and another, second period, another provider].
For claim 25, Roland discloses wherein the respective one or more mail boxes (12) and one or more post boxes (13) include a sensor arranged to detect presence or absence of a mail item within the respective one or more mail boxes (12) and one or more post boxes (13) in communication with a radio frequency signal emitter in the respective one or more mail boxes (12) and one or more post boxes (13) arranged to emit a signal to an adjacent mail receiver communication device (20) or courier communication device (23) [E.g. 0270-0272; the securing device 52 preferably has a sensor 62, preferably wherein the sensor 62 is designed to insert, insert or detect loading of the package. The sensor 62 can, for example, be designed as a proximity sensor, light barrier, capacitive sensor, Hall probe or the like, or have such a sensor. In particular, the sensor 62 is designed to detect a position, in particular a target position, an alignment, a movement and / or the end position of the package. the sensor 62 is preferably connected or connectable to the control device 58. In particular, the sensor 62 can transmit a 

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689